DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 April 2022.
Applicant's election with traverse of Group II (Claims 12-20) in the reply filed on 14 April 2022 is acknowledged.  The traversal is on the ground(s) that there would not be an undue search burden due to the apparatus as claimed (in claim 1) inherently requiring the transferring step from the method Claim 11 .  
This is not found persuasive because the third manufacturing zone in Claim 1 does not have the same requirements as the “third manufacturing zone” (final assembly facility) in Claim 11.  The third manufacturing zone in Claim 1 could simply be the end of the first and second, and thus there would not be a transferring step.  However, in Claim 11 the “third manufacturing zone” (final assembly facility) is required to be a separate facility located in the same common geographic region, which is not the same as simply requiring a third manufacturing “zone”.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GODARD (US 20210237905 A1)(Based on foreign filing date 02-03-2020) in view of DAY (US 20150314889 A1), further in view of SENESAC (US 20140309969 A1).
As to claim 12, GODARD teaches a method for repetitively manufacturing aircraft assemblies, including transferring the first aircraft subassemblies and the second aircraft subassemblies to a final assembly facility. (Figure 14 teaches a facility where subassemblies (2a, 2b, 2c, and 8) that have been pre-assembled are provided (transferred to the facility) on supports and are brought together to form the aircraft.)
GODARD does not disclose the source of the sub assemblies, specifically assembling first aircraft subassemblies and second aircraft subassemblies in parallel on separate assembly lines at a common geographic region.
However, DAY teaches a method for repetitively manufacturing aircraft assemblies (Figure 2 and ¶0061 teaches a flexible manufacturing system for wings and fuselages of aircraft.), the method comprising: assembling first aircraft subassemblies and second aircraft subassemblies in parallel on separate assembly lines at a common geographic region (Figure 2 teaches parallel assembly lines at a manufacturing facility (200) that work on wing assemblies (204).  ¶0199 teaches that the manufacturing system can work on more than one structure (referring to wings/fuselages) simultaneously. Figure 2 shows the assembly lines are in the same facility, interpreted as a common geographic location.); and transferring the first aircraft subassemblies and the second aircraft subassemblies.  (¶0071 teaches that the products (104) are assembled in the manufacturing environment (100) then transferred to another location for additional assembly.)
One of ordinary skill would have been motivated to combine the subassembly forming technique of DAY to the final assembly technique of GODARD in order to produce the subassemblies needed for the final assembly of GODARD in a flexible manufacturing system that can produce wings and fuselages (DAY ¶0061) that allows for arrangement of the facility to promote efficient manufacturing of aircraft structures (DAY ¶0059).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the subassembly forming technique of DAY to the final assembly technique of GODARD because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).
GODARD in view of DAYS does not explicitly disclose that the two facilities are located in the same common geographic region.
However, SENESAC teaches an aircraft production complex where multiple manufacturing facilities are located in the same geographic region. (Figure 8 teaches buildings (804, 806, 808) that are described as locations where manufacturing of aircraft occurs.  This is interpreted as having multiple manufacturing environments located proximate to one another. Although not the main inventive concept of SENESAC, Figure 8 does show multiple manufacturing environments near one another.)
One of ordinary skill would have been motivated to apply the known multi-building complex for aircraft manufacturing technique as taught by SENESAC to the transferring process of GODARD in view of DAY in order to place the buildings near one another and reduce the cost of transportation of the components, as well as reduce the chance of damage during long transport routes. (General engineering rationale)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known multi-building complex for aircraft manufacturing technique as taught by SENESAC to the transferring process of GODARD in view of DAY because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143(I)(D).

As to claim 13, GODARD in view of DAY and SENESAC teaches the method of claim 12, wherein the first aircraft subassemblies are aircraft wings, and wherein the second aircraft subassemblies are portions of an aircraft fuselage. (GODARD, Figure 14 teaches that fuselage subassemblies (2a-2c) and wing subassemblies (8) are provided to the final assembly location.  DAY, ¶0061 teaches the formation of fuselages and wings at the flexible production facility.)

As to claim 14, GODARD in view of DAY and SENESAC teaches the method of claim 12, wherein the assembling the first aircraft subassemblies and the second aircraft subassemblies in parallel on separate assembly lines comprises sending one or more of the first aircraft subassemblies and constituent parts thereof down a first assembly line and sending one or more of the second aircraft subassemblies and constituent parts thereof down a second assembly line. (DAY, which is relied upon for the subassembly production, teaches in Figure 2 and ¶0199 that the two subassemblies and parts go down a first and second assembly line.  Figure 2 shows an example where two wing components are sent down two separate assembly lines. ¶0077 teaches that various parts of the wings (spars and ribs, skin panels, sealant) are assembled on the assembly line.)

As to claim 17, GODARD in view of DAY and SENESAC teaches the method of claim 14, wherein the sending the one or more of the first aircraft subassemblies and constituent parts thereof down the first assembly line comprises fractionally pulsing one or more of the first aircraft subassemblies and the constituent parts thereof down the first assembly line, and wherein the sending the one or more of the second aircraft subassemblies and the constituent parts thereof down the second assembly line comprises fractionally pulsing one or more of the second aircraft subassemblies and the constituent parts thereof down the second assembly line. (DAY, which is relied upon for the first and second assembly lines, teaches in ¶0207 that the system uses pulsed movement that is from one work cell to another, which is interpreted as a fraction of the total length of the assembly lines (thus is a fractional pulse).)

As to claim 18, GODARD in view of DAY and SENESAC teaches the method of claim 14, wherein the sending the one or more of the first aircraft subassemblies and the constituent parts thereof down the first assembly line and the sending the one or more of the second aircraft subassemblies and the constituent parts thereof down the second assembly line comprises sending the one or more of the first aircraft subassemblies and the constituent parts thereof, and the one or more of the second aircraft subassemblies and the constituent parts thereof down the first assembly line and the second assembly line, respectively, at a common average velocity. (DAY, which is relied upon for the first and second assembly lines, teaches in ¶0207 that the system uses a continuous movement of the wing assemblies, and ¶0199 teaches that the structures are worked on simultaneously.  These disclosures (continuous movement and simultaneous work) are interpreted as the structures moving at a common average velocity.)

As to claim 20, GODARD in view of DAY and SENESAC teaches the method of claim 12, wherein the transferring the first aircraft subassemblies to the final assembly facility comprises transferring the first aircraft subassemblies by at most 1 km. (SENESAC Figure 8 is relied upon for the proximity of the manufacturing facilities.  Although the figure is not dimensioned, the buildings are clearly within 1 km of each other based on the sizes of aircraft also depicted in the Figure.)

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over GODARD (US 20210237905 A1)(Based on foreign filing date 02-03-2020) in view of DAY (US 20150314889 A1), further in view of SENESAC (US 20140309969 A1), as applied in claim 14 above, further in view of BOYD (US 20170239706 A1).
As to claim 15, GODARD in view of DAY and SENESAC teaches the method of claim 14, wherein the assembling the first aircraft subassemblies and the second aircraft subassemblies in parallel on separate assembly lines at a common geographic region comprises attaching different components of the first and second aircraft subassemblies at different locations along the assembly lines. (DAY, which is relied upon for the subassembly production, teaches in Figure 2 and ¶0199 that the two subassemblies and parts go down a first and second assembly line.  Figure 2 shows an example where two wing components are sent down two separate assembly lines. ¶0077 teaches that various parts of the wings (spars and ribs, skin panels, sealant) are assembled on the assembly line.)
 GODARD in view of DAY and SENESAC does not explicitly disclose one or more of sending different components of the first aircraft subassemblies in series down the first assembly line and sending different components of the second aircraft subassemblies in series down the second assembly line.
However, BOYD teaches one or more of sending different components of the first aircraft subassemblies in series down the first assembly line and sending different components of the second aircraft subassemblies in series down the second assembly line. (Figure 1 teaches a wing assembly line with three positions (10, 12, 14) where the wing is assembled.  The figure also shows a lower skin being moved in series along the assembly line (although not labeled in Figure 1, it is also shown labeled in Figure 8).)
One of ordinary skill in the art would have been motivated to combine the parts delivery system of BOYD (where they are delivered in series with AGVs (64, 66)) to the assembly line of DAY in order to provide a parts movement method (AGVs) where that can be automatically controlled to precisely locate the skin on the wing structure and support it during attachment. (BOYD, ¶0043 paraphrased)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the parts delivery system of BOYD (where they are delivered in series with AGVs (64, 66)) to the assembly line of DAY because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 16, GODARD in view of DAY, SENESAC, and BOYD teaches the method of claim 15, wherein the sending the different components of the first aircraft subassemblies in series down the first assembly line comprises sending precursors of a right side wing and a left side wing down the first assembly line in series. (BOYD, Figure 1 teaches an assembly line system for wings where components are moved in series with the subassembly in production.  ¶0007 and ¶0040 teach the use of the system with left or right wing assembly lines, such that the “first assembly line” of BOYD can be used for both left and right wing components.  Examiner notes that the claim does not require when the right and left wing components are sent in series, such that one group can be sent in series and attached to a left wing, then another wing production can begin with a right side wing with right side components.)
One of ordinary skill would have been motivated to apply the known left OR right wing assembly line technique of BOYD to the flexible assembly line of DAY in order to allow for the production of the product needed and reduce downtime of the systems. (If two left wings are needed, the system of DAY could be reconfigured to produce two left wings simultaneously.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known left OR right wing assembly line technique of BOYD to the flexible assembly line of DAY because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143(I)(D).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over GODARD (US 20210237905 A1)(Based on foreign filing date 02-03-2020) in view of DAY (US 20150314889 A1), further in view of SENESAC (US 20140309969 A1), as applied in claim 14 above, further in view of GREVENER (US 20140007432 A1).
As to claim 19, GODARD in view of DAY and SENESAC teaches the method of claim 14, further comprising feeding constituent parts. (DAY, ¶0077 teaches that various parts of the wings (spars and ribs, skin panels, sealant) are assembled on the assembly line.)
GODARD in view of DAY and SENESAC does not explicitly disclose feeding parts along one or more feeder lines to various positions along one or more of the first assembly line and the second assembly line.
However, GREVENER teaches an assembly line for vehicles with one or more feeder lines to various positions along one or more of the first assembly line and the second assembly line. (Figure 2 teaches feed lines (18-20) for parts to be added to the chassis (16).  This chassis (16) is then moved further to another assembly station to join with a shell (42), similar to a final assembly station.)
One of ordinary skill in the art would have been motivated to apply the known feed lines technique of GREVENER to the assembly line of DAY in order to provide the required components for assembly autonomously at the various stations of DAY. (¶0030 of GREVENER states that the supply devices provide the respective components along the assembly line.)  The conveyance system reduces the time requirement for manual movement of components to the assembly site.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known feed lines technique of GREVENER to the assembly line of DAY because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143(I)(D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited form.
US 20180104778 A1 teaches parallel assembly lines (Figure 3) for fuselage parts (¶0060) that pulses through various stations along the route.
US 20210197984 A1 teaches the assembling of multiple fuselage sections in parallel assembly lines. (¶0052)
US 20040040154 A1 teaches the assembling of a wing in an assembly line where components are bought up the assembly line in series. (See Figures 2-12)
US 20160354883 A1 teaches the use of feed lines in an aircraft fuselage assembly system. (See Figure 3)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726